Citation Nr: 0844548	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin




THE ISSUE

Whether new and material evidence had been received to reopen 
the claim of service connection for a nervous disorder, to 
include post-traumatic stress disorder (PTSD) and depression 
and, if so, entitlement to service connection for a nervous 
disorder, to include PTSD and depression.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1957 to May 
1959 and June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  

The June 2005 RO rating decision denied service connection 
for PTSD and depression secondary to service-connected 
diabetes mellitus and a December 2005 RO rating decision 
denied reopening that claim.  

In December 2005, the veteran then filed a petition to reopen 
his claim; however, he changed the issue to service 
connection for a nervous disorder to including PTSD and 
depression.  

The Board finds that this is a continuation of the original 
claim and not a new claim because in the recent case of 
Robinson v. Mansfield, 21 Vet.App. 545 (2007) the court cited 
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which 
held that "although there may be multiple theories or means 
of establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim."   

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened issue of service connection for nervous 
disorder, to include PTSD and depression is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The evidence added to the record is neither cumulative nor 
redundant of evidence previously on file and raises a 
reasonable possibility of substantiating the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a nervous disorder, to 
include PTSD and depression.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The veteran submitted a claim of service connection for PTSD 
and depression secondary to service-connected diabetes 
mellitus in March 2005.  The RO issued a rating decision in 
June 2005 that denied service connection for PTSD and 
depression secondary to service-connected diabetes mellitus.  
The veteran did not file a timely Notice of Disagreement.  

In December 2005 the veteran filed a petition to reopen his 
claim of entitlement to service connection for  PTSD and 
depression secondary to service-connected diabetes mellitus; 
however, the RO denied reopening in a December 2005 RO rating 
decision.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim for service 
connection under the theory of nervous disorder, to include 
PTSD and depression, in December 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
consists of but is not limited to the veteran's testimony, 
his statement of claimed stressors, VA treatment notes, and 
U.S. Army and Joint Service Records Research Center (USA 
JSRRC) report.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of his claim.  
The Board also finds that the newly submitted evidence is 
material since he has now given detailed stressor information 
and testified to the continuity of symptomatology and the 
manifestation of his psychiatric disorders.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a nervous disorder, to include PTSD and depression.  



ORDER

As new and material evidence to reopen the claim of service 
connection for a nervous disorder, to include PTSD and 
depression has been received, the appeal to this extent is 
allowed, subject to further development as discussed 
hereinbelow.  



REMAND

During the pendency of this appeal, the veteran has submitted 
various stressors.  In March 2008, JSRRC said that they could 
not verify the veteran's claimed stressors because they were 
not detailed enough.  

The Board notes that the veteran testified to the stressors 
in more detail, as well as to stressors that dealt 
specifically with his claimed nervous condition.  

The Board finds that at this time the RO should send the 
veteran another PTSD questionnaire in order to make sure 
there is a completely detailed list of stressors, to include 
the incident, the location, the dates, and the people 
involved.  

Once the veteran submits the PTSD questionnaire, the RO 
should take steps to verify any of the alleged stressors 
through the JSRRC, especially if his unit was under attack.  

VA is obligated to obtain relevant records pertaining to 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1).  

The Board finds that the RO should then arrange for a VA 
examination to determine if the veteran has a nervous 
condition, to include PTSD and depression and if it is at 
least likely as not related to service.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, now reopened claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should send the veteran a PTSD 
Questionnaire in order to make sure there 
is a there is a complete and detailed 
list of stressors, to include the 
incident, the location, the dates, and 
the people involved.  The RO should then 
undertake all indicated action in order 
to verify the claimed stressors with USA 
JSRRC.  

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the nervous 
disorder, to include PTSD and depression.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran currently suffers from a nervous 
disorder, to include PTSD and depression, 
due to his military service.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


